UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2280



DOMINION COAL CORPORATION,

                                                         Petitioner,

           versus


JAMES J. GROSS; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,   UNITED    STATES
DEPARTMENT OF LABOR,

                                                         Respondents.

---------------

JAMES PHEMISTER, Professor,

                                 Amicus Supporting Respondent Gross.


On Petition for Review of an Order of the Benefits Review Board.
(03-118-BLA)


Argued:   March 14, 2006                      Decided:   May 4, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Ronald Eugene Gilbertson, BELL, BOYD & LLOYD, Washington,
D.C., for Petitioner. Barry H. Joyner, UNITED STATES DEPARTMENT OF
LABOR, Office of the Solicitor, Washington, D.C.; Mary Varson
Cromer, WASHINGTON & LEE UNIVERSITY, School of Law, Lexington,
Virginia, for Respondents. ON BRIEF: Howard M. Radzely, Solicitor
of Labor, Donald S. Shire, Associate Solicitor, Christian P.
Barber, Counsel for Appellate Litigation, UNITED STATES DEPARTMENT
OF LABOR, Office of the Solicitor, Washington, D.C., for
Respondent Director, Office of Workers’ Compensation Programs.
James M. Phemister, WASHINGTON & LEE UNIVERSITY, School of Law,
Lexington, Virginia, for Amicus Supporting Respondent Gross.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Dominion Coal Corporation seeks review of an order of the

Benefits Review Board affirming the award of benefits to James

Gross under the Black Lung Benefits Act, 30 U.S.C. § 901 et seq.

(2000).1      We    agree   with    the   Board    that   substantial   evidence

supports the decision of the administrative law judge, and we

therefore affirm.

     Gross worked as a coal miner for thirty years, the final

twenty-four of them as a roof bolter for Dominion.                       He has

experienced respiratory difficulties, and in 1994, he applied for

black lung benefits.           His claim was originally denied, and the

Board affirmed in an unpublished decision issued November 6, 1998.

Gross    then      submitted    a   request       for   modification    of   this

determination, see 20 C.F.R. § 725.310 (2005), which the district

director received on November 8, 1999.2             An ALJ subsequently found

that Gross was entitled to benefits based on new evidence, and the

Board affirmed.




     1
      The court grants Gross’s motion to proceed in forma pauperis
on appeal.
     2
      The Board properly determined that Gross’s request for
modification was timely received “prior to one year after the
rejection of [his] claim.” 33 U.S.C. § 922 (2000); see also 30
U.S.C. § 932(a) (2000); 20 C.F.R. § 725.310(a). The clock began to
run the day after the Board’s November 6, 1998 decision. See 20
C.F.R. § 725.311(c). Because November 6, 1999 was a Saturday, the
deadline was moved to the following Monday, November 8, 1999, see
id., the date on which Gross’s request was received.

                                          3
     On appeal, Dominion contends that Gross failed to carry the

burden of showing that chronic dust disease arising out of coal-

mine employment was “a substantially contributing cause” of his

disability.    Id. § 718.204(c)(1).   In particular, Dominion argues

that the ALJ erred in crediting the opinion of Gross’s expert, Dr.

Forehand, and in discrediting those of Dominion’s experts, Drs.

Castle and Branscomb, who opined that Gross’s disability was caused

by smoking cigarettes.    The Board, however, has explained at some

length why it was permissible for the ALJ to weight the conflicting

expert opinions in this fashion, and on balance, we must show

deference to the decisionmaker who heard the evidence firsthand.

See, e.g., Stiltner v. Island Creek Coal Co., 86 F.3d 337, 342 (4th

Cir. 1996).    We are thus persuaded, for the reasons given by the

Board, that substantial evidence exists to support the ALJ’s

factual determinations.    See Boyd & Stevenson Coal Co. v. Dir.,

OWCP, 407 F.3d 663, 666 (4th Cir. 2005).   The judgment of the Board

is therefore

                                                           AFFIRMED.




                                  4